Title: To Thomas Jefferson from Thomas Pinckney, 25 February 1792
From: Pinckney, Thomas
To: Jefferson, Thomas


          
            Sir
            Charleston 25th. Feby: 1792
          
          As I learn from your favor of the 17th. of the last month that my remaining at home till after the vernal equinox will be attended with no inconvenience to the public, I mean to avail myself of the accomodation thus afforded, by staying in Carolina till the expiration of the month of March; after which I purpose to embark in the first Vessel that shall sail for Philadelphia.
          I trust, Sir, you will excuse me for using the freedom encouraged, by your former favor when I request that if you should recollect any official paper which I cannot procure in print and which though not immediately connected with the objects of my present mission may yet be of general utility in the same line, you will be pleased to direct them to be added to the other documents with which you may judge it necessary that I should be furnished. With sentiments of respectful Consideration and sincere esteem I have the honor to be Sir Your most obedient & most humble Servant,
          
            Thomas Pinckney
          
        